DETAILED ACTION
This non-final Office action is responsive to the application filed September 17th, 2019. Claims 1-20 are presented for examination. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority benefit of U.S. Provisional Application No. 62/732,351, filed on 17 September 2018, and U.S. Provisional Application No. 62/732,381, filed on 17 September 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0056 states “an authorization process with second computing device 307” which is a typographical error that should read “second computing device 308”.
P.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Regarding Claims 1-14
Step 1: Independent claims 1 (method), 8 (computer program product), and dependent claims 2-7 and 9-14, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition 
Step 2A Prong 1: The independent claims are directed toward a computer-implemented method comprising: generating, via a computing device, a dashboard based upon data associated with a client; analyzing the data associated with the client; providing a recommendation to modify the dashboard; and generating a new version of the dashboard (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are generating a dashboard including data associated with a client, which is a commercial interaction. The Applicant’s claimed limitations are generating dashboards for clients, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are analyzing data associated with a client, which is a function of the human mind in the form of judgement and evaluation. The Applicant’s claimed limitations are analyzing client data, which is directed towards the abstract idea of Mental Process.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “providing a recommendation to modify the dashboard” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A computer-implemented 
In addition, dependent claims 2-7 and 9-14 further narrow the abstract idea and dependent claims 2, 6-7, 9, and 13-14 additionally recite “receiving the data associated with the client from a communication enabler”; “providing a preview of one or more iterations of the dashboard” and “providing a cost estimate for the one or more iterations of the dashboard” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “computing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A computer-implemented method; a computing device; A computer program product comprising a non-transitory computer readable medium having a plurality of instructions stored thereon, which, when executed by a processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-7; and computer program product claims 8-14 recite “A computer-implemented method; a computing device; A computer program product comprising a non-transitory computer readable medium having a plurality of instructions stored thereon, which, when executed by a processor”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0023-0025 and Figures 1, 3-4, and 9. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “providing a recommendation to modify the dashboard” steps/functions of the independent claims would not account for significantly more than 
In addition, claims 2-7 and 9-14 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 6-7, 9,  and 13-14 additionally recite “receiving the data associated with the client from a communication enabler”; “providing a preview of one or more iterations of the dashboard” and “providing a cost estimate for the one or more iterations of the dashboard” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “the computing device” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the 

Regarding Claims 15-20
Step 1: Independent claims 15 (system), and dependent claims 16-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 15 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a computing system including one or more processors and one or more memories configured to perform operations comprising: generating a dashboard based upon data associated with a client, wherein generating the dashboard based upon the data associated with the client includes receiving the data associated with the client from a communication enabler, wherein the communication enabler is embedded in a point-of-sale system associated with the client; analyzing the data associated with the client; providing a recommendation to modify the dashboard; and generating a new version of the dashboard (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are generating a dashboard including data associated with a client, which is a commercial interaction. The Applicant’s claimed limitations are generating dashboards for clients, which is directed towards the abstract idea of 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving the data associated with the client from a communication enabler, wherein the communication enabler is embedded in a point-of-sale system associated with the client; providing a recommendation to modify the dashboard” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A computing system including one or more processors and one or more memories configured to perform operations; a computing device; a communication enabler” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 16-20 further narrow the abstract idea and dependent claims 19-20 additionally recite “providing a preview of one or more iterations of the dashboard” and “providing a cost estimate for the one or more iterations of the dashboard” which do not account for additional elements that integrate the judicial 
The claimed “A computing system including one or more processors and one or more memories configured to perform operations; a computing device; a communication enabler” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 15-20 recite “A computing system including one or more processors and one or more memories 
In addition, claims 16-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 19-20 additionally recite “providing a preview of one or more iterations of the dashboard” and “providing a cost estimate for the one or more iterations of the dashboard” which do not account for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundegren (U.S 2004/0128150 A1).

Regarding Claim 1, Lundegren discloses the following:
A computer-implemented method comprising [see at least Paragraph 0009 for reference to the present invention providing a method to enable more effective sharing of information for collaboration between entities within a business enterprise to manage strategic customer information and for interaction with such strategic customers; Paragraph 0016 and related text regarding the system for incorporating strategic customer information management including a strategic customer information server and a database; Figure 1 and related text regarding the strategic customer information system] 
generating, via a computing device, a dashboard based upon data associated with a client [see at least Paragraph 0018 for reference to each of the various entities within a business enterprise and strategic customers interacting collaboratively with such businesses being able to manipulate, analyze, and view strategic customer information in their own preferred personalized view of the data; Paragraph 0029 for reference to the system determining if the logged on user is either an Analyst, Management Executive, External Strategic Customer, or Customer Owner and presenting the appropriately customized dashboard (view) for manipulation of the shared strategic customer information by the customer owner; Figure 2 and related text regarding item 204, 206, 208, and 210 ‘Generate and Display Customer Owner Dashboard’] 
analyzing the data associated with the client [see at least Paragraph 0017 for reference to the system having strategic customer information associated with a business enterprise being managed, utilized, and analyzed; Paragraph 0018 for 
providing a recommendation to modify the dashboard [see at least Paragraph 0024 for reference to the server permitting the user to select particular zones of information for display, to modify the data associated with the displayed time zone, to customize the display by selecting which elements of data in the zone are to be displayed, etc.; Paragraph 0026 for reference to information edit allowing presently displayed information to be modified by the user; Paragraph 0026 for reference to the customer selector allowing a user to select one or more customer to present or modify information for; Figure 13 and related text regarding the Opportunities & Actions: Action plan to display the dashboard length] 
generating a new version of the dashboard [see at least Paragraph 0052 for reference to a properly authorized user being able to enter and modify data associated with the strategic customer; Paragraph 0053 for reference to once the user has completed any desired modifications to the displayed data, the user being able to click the “save/preview” button to signify acceptance of the data modifications; Figure 14 and related text regarding the Customer Overview zone which is enabled for editing and modification by the user]

With respect to the computer program product claim 8 recite substantially similar limitations to those of the method claims 1 rejected above. Additionally Lundegren 

Claims 2 and 9
Regarding Claim 2, Lundegren discloses the following:
generating the dashboard based upon the data associated with the client includes: receiving the data associated with the client from a communication enabler [see at least Paragraph 0024 for reference to views associated with a customer owner entity, an executive entity, an analyst or planner entity may be presented on personal computers or workstations communicatively coupled to the strategic customer information server through intra-enterprise networks as well as well-known client-server techniques; Paragraph 0028 for reference to all such views (dashboards) may be presented to users by utilizing well-known Web browser client programs and associated protocols; Paragraph 0044 for reference to system displays being presented on web browser client programs communicatively coupled with an association server maintaining centralized control of the strategic customer information; Figure 1 and related text regarding the connectivity of the system displaying three different views from the server]
the communication enabler is embedded in a point-of-sale system associated with the client [see at least Paragraph 0004 for reference to a provider of financial services providing services to small, individual customers through a directed marketing channel such as a retail outlet; Paragraph 0016 for reference to the strategic customer information server storing and retrieving strategic customer information in a strategic customer database in which the server and database 
With respect to the computer program product claim 9 that recites substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons above.
Claims 3, 10, and 16
Regarding Claim 3, Lundegren discloses the following:
the data associated with the client includes, at least in part, point-of-sale data [see at least Paragraph 0048 for reference to the dashboard view Portfolio Analysis zone which includes a detailed summary of the strategic customer’s buying patterns relating to products and services provided to the business enterprise; Figure 10 and related text regarding Portfolio Analysis dashboard view]
With respect to the computer program product claim 10 and system claim 16 that recites substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons above.
Claims 4, 11, and 17
Regarding Claim 4, Lundegren discloses the following:
generating the dashboard based upon the data associated with the client includes: generating at least one of a standard dashboard configuration and a customized dashboard configuration [see at least Paragraph 0016 for reference to the strategic customer information server storing and retrieving strategic customer information in strategic customer database; Paragraph 0018 for reference to each of the various entities within a business enterprise and strategic customers interacting 
With respect to the computer program product claim 11 and system claim 17 that recites substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons above.
Claims 5, 12, and 18
Regarding Claim 5, Lundegren discloses the following:
analyzing the data associated with the client includes: analyzing the data associated with the client against one or more performance standards [see at least Paragraph 0022 for reference to executives and analysts/planners using the system to analyze performance of a particular customer owner (account manager) as regards to multiple customers with which that owner relates; Paragraph 0035 for reference to the system performing analysis of quantitative performance measures in the business relationship relative to established goals for the business relationship] 
With respect to the computer program product claim 12 and system claim 18 that recites substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons above.

Regarding Claim 6, Lundegren discloses the following:
providing the recommendation to modify the dashboard includes: providing a preview of one or more iterations of the dashboard [see at least Paragraph 0018 for reference to each of the various entities within a business enterprise and strategic customers interacting collaboratively with such businesses being able to manipulate, analyze, and view strategic customer information in their own preferred personalized view of the data; Paragraph 0028 for reference to any number of well-known graphical user interfaces being applied to generate the desired customized views (dashboards); Paragraph 0039 for reference to the dashboard view including a number of standard access zones of data to organize strategic customer data into common categories for standard forms of analysis, viewing and data entry; Paragraph 0053 for reference to once the user has completed any desired modifications to the displayed data, the user being able to click the “save/preview” button to signify acceptance of the data modifications; Figure 14 and related text regarding Customer Overview zone interface allowing users to edit the data entered into the dashboard; Examiner notes the modifications of the Customer Overview dashboard display as ‘iterations of the dashboard’]
With respect to the computer program product claim 13 and system claim 19 that recites substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons above.
Claim 15
Regarding Claim 15, Lundegren discloses the following:
A computing system including one or more processors and one or more memories configured to perform operations comprising [see at least Paragraph 0009 for reference to the present invention providing a method to enable more effective sharing of information for collaboration between entities within a business enterprise to manage strategic customer information and for interaction with such strategic customers; Paragraph 0016 and related text regarding the system for incorporating strategic customer information management including a strategic customer information server and a database; Figure 1 and related text regarding the strategic customer information system]
generating a dashboard based upon data associated with a client [see at least Paragraph 0018 for reference to each of the various entities within a business enterprise and strategic customers interacting collaboratively with such businesses being able to manipulate, analyze, and view strategic customer information in their own preferred personalized view of the data; Paragraph 0029 for reference to the system determining if the logged on user is either an Analyst, Management Executive, External Strategic Customer, or Customer Owner and presenting the appropriately customized dashboard (view) for manipulation of the shared strategic customer information by the customer owner; Figure 2 and related text regarding item 204, 206, 208, and 210 ‘Generate and Display Customer Owner Dashboard’]
generating the dashboard based upon the data associated with the client includes receiving the data associated with the client from a communication enabler, wherein the communication enabler is embedded in a point-of-sale system associated with the client [see at least Paragraph 0004 for reference to a provider of financial services providing services to small, individual customers through a directed marketing channel such as a retail outlet; Paragraph 0016 for reference to the strategic customer information server storing and retrieving strategic customer information in a strategic customer database in which the server and database may be physically resident within a single computing system; Paragraph 0024 for reference to views associated with a customer owner entity, an executive entity, an analyst or planner entity may be presented on personal computers or workstations communicatively coupled to the strategic customer information server through intra-enterprise networks as well as well-known client-server techniques; Paragraph 0028 for reference to all such views (dashboards) may be presented to users by utilizing well-known Web browser client programs and associated protocols; Paragraph 0044 for reference to system displays being presented on web browser client programs communicatively coupled with an association server maintaining centralized control of the strategic customer information; Figure 1 and related text regarding the connectivity of the system displaying three different views from the server]
analyzing the data associated with the client
providing a recommendation to modify the dashboard [see at least Paragraph 0024 for reference to the server permitting the user to select particular zones of information for display, to modify the data associated with the displayed time zone, to customize the display by selecting which elements of data in the zone are to be displayed, etc.; Paragraph 0026 for reference to information edit allowing presently displayed information to be modified by the user; Paragraph 0026 for reference to the customer selector allowing a user to select one or more customer to present or modify information for; Figure 13 and related text regarding the Opportunities & Actions: Action plan to display the dashboard length] 
generating a new version of the dashboard [see at least Paragraph 0052 for reference to a properly authorized user being able to enter and modify data associated with the strategic customer; Paragraph 0053 for reference to once the user has completed any desired modifications to the displayed data, the user being able to click the “save/preview” button to signify acceptance of the data modifications; Figure 14 and related text regarding the Customer Overview zone which is enabled for editing and modification by the user]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundegren (U.S 2004/0128150 A1) in view of Moukas U.S 2012/0179534 A1).
Claims 7, 14, and 20
Regarding Claim 7, Lundegren discloses the following:
providing the recommendation to modify the dashboard includes [see at least Paragraph 0024 for reference to the server permitting the user to select particular zones of information for display, to modify the data associated with the displayed time zone, to customize the display by selecting which elements of data in the zone are to be displayed, etc.; Paragraph 0026 for reference to information edit allowing presently displayed information to be modified by the user; Paragraph 0026 for reference to the customer selector allowing a user to select one or more customer to present or modify information for; Figure 13 and related text regarding the Opportunities & Actions: Action plan to display the dashboard length]
While Lundegren discloses the limitations above, it does not disclose providing a cost estimate for the one or more iterations of the dashboard. 
However, Moukas discloses the following:
providing a cost estimate for the one or more iterations of the dashboard [see at least Paragraph 0070 for reference to the executive dashboard being used by account managers, campaign managers, and other advertising professional associated with the campaign to view reports at a brand level; Paragraph 0070 for reference to the client dashboard displaying client-side information that allows a platform user to see and track campaigns on a client level; Paragraphs 0094 for reference to the user creating a proposal for a new campaign from the available templates; Paragraph 0095 for reference to the cost and details for each campaign 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the recommendation to modify the dashboard of Lundegren to include the cost estimation of Moukas. Doing so would result in increased potential revenues from shorter time to market and larger volumes of campaigns, while reducing operational costs, as stated by Moukas (Paragraph 0156). 

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 20160034876 A1
Speiser et al.
SYSTEMS AND METHODS FOR PROVIDING A POINT OF SALE PLATFORM
US 20160104093 A1
Fletcher et al.
PER-ENTITY BREAKDOWN OF KEY PERFORMANCE INDICATORS
US 20150112700 A1
Sublett; Andre et al.
SYSTEMS AND METHODS TO PROVIDE A KPI DASHBOARD AND ANSWER HIGH VALUE QUESTIONS
US 20120226626 A1
Venkateswaran et al.
SYSTEM AND METHOD FOR CREATING 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.G./Examiner, Art Unit 3683
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683